IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 19, 2008
                                     No. 06-50691
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

ARMANDO RAMIREZ-MARTINEZ

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 2:05-CR-872-ALL


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Defendant-Appellant Armando
Ramirez-Martinez (Ramirez) has moved for leave to withdraw and has filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967). Ramirez has
not filed a response. Although counsel suggests that Ramirez may have a
nonfrivolous claim of ineffective assistance of counsel, the record is insufficiently
developed to allow consideration of that claim at this juncture. Such a claim
generally “cannot be resolved on direct appeal when the claim has not been

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-50691

raised before the district court since no opportunity existed to develop the record
on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006) (internal quotation marks and citation            omitted).   Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2